This action was commenced in the district court of Grady county by James Fitzpatrick et al. against Lee May et al., the trial of which resulted in judgment in favor of the plaintiffs, from which *Page 276 
judgment Chickasha National Bank appeals. The appeal was filed in this court July 11, 1913. The cause was duly submitted on the record September 13, 1915.
Plaintiff in error has filed no brief, and assigned no reason for failure to file brief, and the appeal will be considered as abandoned by the plaintiff in error. The appeal should be dismissed.
By the Court: It is so ordered.